Citation Nr: 0824044	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Audiological evaluation in February 2006, revealed that 
the veteran had Level III hearing for the right ear and Level 
III hearing for the left ear.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In January 2006, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disabilities had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life in his April 2006 notice of 
disagreement (NOD) and September 2006 Form 9 and during his 
February 2006 VA examination.  Specifically, the veteran 
stated that he has difficulty hearing in group situations, 
when there is background noise, and that he felt that his 
hearing caused disciplinary problems at work.  The Board 
finds that the notice given and the responses provided by the 
veteran specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss and tinnitus.  
As will be discussed below, hearing loss is rated under 
Diagnostic Code 6100, 38 C.F.R. §§ 4.85, and also 4.86 for 
exceptional patterns of hearing impairment.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  The Diagnostic Code relies on a single measurement 
or test to establish a higher rating.  See id.  The veteran 
was not provided notice of this as required by Vazquez-
Flores, 22 Vet. App. 37.  The Board concludes, however, that 
this error was not prejudicial.  The RO provided an 
opportunity to undergo the necessary test in February 2006 
and the veteran did so.  Given the nature of the veteran's 
claim and the fact that the RO scheduled him for an 
examination in connection with this claim that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of the 
audiological examination.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the third element, a March 2006 letter fully satisfied 
this element.  This letter notified the veteran that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  That letter indicated that disability rating can be 
changed when there are changes in the condition.  The letter 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The March 2006 letter further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  The Board finds that the 
March 2006 letter satisfied the third element of Vazquez-
Flores and the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

As to the fourth element, the January 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor and other 
individuals who are able to describe how his disability have 
become worse, which could be submitted in support of his 
claim.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's bilateral hearing loss claim.  See Pelegrini II, 18 
Vet. App. 112.  

Additionally, since the RO continued the non compensable 
rating at issue here for the veteran's service-connected 
bilateral hearing loss, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records, relevant 
VA medical records, and all relevant records identified by 
the veteran are in the file.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for an increased evaluation for bilateral 
tinnitus, the Board notes that the provisions of the VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  The veteran's claim for an increased rating for 
bilateral tinnitus is being denied as a matter of law; 
therefore, the VCAA has no effect on that portion of the 
appeal.  

1.  Bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
bilateral hearing loss under 38 C.F.R.§§  4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
50
LEFT
20
25
50
55

The veteran's average pure tone threshold was 31.25 decibels 
in his right ear and 37.5 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 80 percent in the left ear.  The 
results of the February 2006 VA examination correspond to 
Level III hearing for the right ear and left ear in Table VI.  
When those values are applied to Table VII, a 0 percent 
disability evaluation would be assigned under the provisions 
of 38 C.F.R. § 4.85.  

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on the 
February 2006 VA examination.  Furthermore, the application 
of 38 C.F.R. § 4.86 would not yield a higher evaluation.  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation at any time 
during the pendency of his appeal.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  See Hart, 21 Vet. App. 505.  

2.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected bilateral hearing loss and tinnitus have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In this regard, the Board acknowledges the 
veteran's contentions made in a May 2004 statement that he 
was disciplined at work for hollering at people due to his 
service-connected hearing disabilities.  However, after 
reviewing the materials submitted by the veteran from his 
former place of employment, the Board finds that the 
available evidence does not support a referral for 
extraschedular consideration.  In particular, the memoranda 
dated in 2002 and 2003 reflected that he was disciplined for 
inappropriate oral remarks and actions towards a coworker 
which were characterized as berating.  As such, the evidence 
does not show that it was his inability to hear that affected 
his employment but rather the actions and responses made to a 
coworker.  

Additionally, the veteran has stated that he has difficulty 
with group conversations, understanding speech, and that he 
felt his marriage was affected by his hearing.  However, the 
evidence does not demonstrate that his daily life was 
impacted in a way to warrant extraschedular evaluation.  Cf 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this 
regard, the February 2006 VA examiner specifically noted that 
the results of the examination did not require medical 
follow-up.  Additionally, the veteran did not report any 
specific instances where his tinnitus interfered with his 
activities of daily living.  As such, none of the evidence 
reflects that the veteran's hearing loss and tinnitus affect 
his daily life in an unusual or exceptional way.  Therefore, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected bilateral 
hearing loss and tinnitus under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


